PER CURIAM.
Appellant, defendant below, appeals from a final decree granting a divorce to ap-pellee, plaintiff below.
Appellant contends that the findings of fact made by the chancellor are clearly erroneous and manifestly against the weight and effect of the evidence. *205We have carefully examined the very extensive record here presented and find no error committed by the chancellor. As the trier of fact, the chancellor has the responsibility of determining the weight, credibility and sufficiency of the evidence. These findings are clothed with a presumption of correctness. Clutter v. Clutter, 171 So.2d 544, 545 (D.C.A.Fla.1965); Sharp v. Sharp, 185 So.2d 508 (D.C.A.Fla.1966). No abuse of discretion having been shown, this presumption has not been overcome in the instant case. For this reason, the decree is affirmed.
LILES, Acting C. J., PIERCE, J., and OVERSTREET, MURRAY W., Associate Judge, concur.